The Chancellor.
The minors were not bound by tile1 agreement and partition ;• and they were at liberty, when they reached legal age, as they now are, to adopt or reject those acts. But if they adopt those acts in part, they ought toadoptthem in whole, or in such a manner, as to do no injus-tice to others. It is only upon this principle of equity, that the complainants can have any relief; and to such- relief,they are I think, entitled, in this case. The decree will be, that the defendants make an election, either to- confirm the *341agreement, or to relinquish all rights and pretensions resulting from it. I perceive no sufficient reason, that either party should recover costs against the other. -